DETAILED ACTION

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A1-A2, Species C1-C2, and Species D1-D2, as set forth in the Office action mailed on 05/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/23/2019 is partially withdrawn.  Claims 3 and 8-9, directed to Species A2, C2 and D2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 4-6, directed to Species E2, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Todd Becker on 02/09/2021.
The application has been amended as follows: 

Regarding claim 1, the phrase “bead cores in which multi-layered bead wire cords are coiled” in line 3 has been replaced with --bead cores, wherein each bead core comprises several bead wire cords that are concentrically arranged in a radial direction--. 

Regarding claim 1, the phrase “that bead cores have” in line 15 has been replaced with –that the bead cores each have--. 

Regarding claim 1, the phrase “triangular profile , and” in line 19 has been replaced with --triangular profile, and--. 

Regarding claim 1, the phrase “wherein no two bead wire cords of the left bead filler have the same diameter and no two bead wire cords of the right bead filler have the same diameter” in lines 20-22 has been replaced with --wherein the bead wire cords of the left bead filler each have different diameters and the bead wire cords of the right bead filler each have different diameters--.

Regarding claim 2, the phrase “disposed inside the tire is determined to be smaller than the assembly height of the right bead filler disposed outside the tire” in lines 4-5 has been replaced with –disposed at an inside of the tire is determined to be smaller than the assembly height of the right bead filler disposed at an outside of the tire--. 



Regarding claim 8, the phrase “the bead wire cord comprises a central wire and peripheral wires having a cross-sectional diameter smaller than the central wire while surrounding the central wire” in lines 1-4 has been replaced with –each bead wire cord comprises a central wire and peripheral wires each having a cross-sectional diameter smaller than the central wire while surrounding the central wire--. 

Regarding claim 9, the phrase “the bead wire cord comprises one wire having the same cross-sectional diameter as the bead wire cord” in lines 1-3 has been replaced with –each bead wire cord comprises one wire having a same cross-sectional diameter as the respective bead wire cord--. 

Claims 4-6 have been canceled. 

Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “wherein each bead core comprises several layers of bead wire cords that are concentrically arranged in a radial direction … a carcass ply disposed between the bead cores of the bead fillers, the carcass ply being disposed to have a linear shape without a turn-up structure … wherein each of the bead wire cords of the left and right bead fillers has a diameter decreasing upward from a bead base, and the bead fillers are formed such that bead cores have a triangular profile … wherein each bead core having a triangular profile is within a bead filler also having a triangular profile, and wherein the bead wire cords of the left bead filler each have different diameters and the bead wire cords of the right bead filler each have different diameters.” 
The closest prior art of record is considered to be Pialot et al. (US 2017/0348932) (of record) and Hirai (US 6,598,642) (of record). 
Pialot in view of Hirai discloses the claim limitations as discussed in the previous office action of record. However, Hirai, which was relied upon for the teaching of bead wire cords having decreasing diameters radially upward from a bead base, does not teach or suggest that each bead core comprises several bead wire cords that are concentrically arranged in a radial direction such that each bead wire cord has a different and decreasing diameter radially upward from the respective bead base.  Instead, Hirai teaches multiple sets of bead wire cords coiled around several times in multiple layers in each bead filler that decrease in diameter radially upward from a bead base. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record in order to teach or suggest the claimed limitations because it would materially and substantially alter the invention without a motivation or teaching to do so. 
Claims 2-3 and 7-9 are allowable by dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749